In the Supreme Court of Georgia



                                    Decided:    May 5, 2014


  S13Y1533. IN THE MATTER OF THOMAS RICHARD TOPMILLER.

      PER CURIAM.

      The Court having reviewed the Notice of Compliance with Conditions

submitted by the Office of the General Counsel of the State Bar of Georgia, and

it appearing that Thomas Richard Topmiller has complied with all of the

conditions for reinstatement following his suspension by this Court, see In the

Matter of Topmiller, 293 Ga. 667 (748 SE2d 919) (2013), it is hereby ordered

that Thomas Richard Topmiller be reinstated to the practice of law in the State

of Georgia.

      Reinstated. All the Justices concur.